          Case: 1:16-cr-00181 Document #: 126 Filed: 10/29/18 Page 1 of 1 PageID #:1098

AyFILED
y    ocT2gzoroltN
 ..r;,t1lgBgffiglgtsr* ffiI',8f,1"ffi?Hffiftft??,Hfi
                     DESIGNATION SHEET FOR CRIMINAL PROCEEDINGS

     1. Is this an indictment or information arising out of offenses charged in one or more
     previously-filed complaints signed by a magistrate judge? No

             1a. If the answer is "Yes," list the case number, the        title of the earliest   frled
             complaint, and the assigned judge: n/a

             1b. Should this indictment or information receive a new case number from the
             court? No

     2.      Is this an indictment or information that supersedes one or more previously-filed
     indictments or informations? Yes

             2a. If the answer is "Yes," list the case number and title of the earliest frled
     superseded indictment or information and the name of the assigned judge (Local Rule
     a0.3(b)(2)):
                  16 CR LSLrUnited, States a. Auss Mohammcd.Younis Al'Jayab
                     Judge Sara L. Ellis

     3.      Is this a re-frling of a previously dismissed indictment or information? No

     4.    Is this a case arising out of the failure of the defendant      to appear in a criminal
     proceeding in this Court? No

     5.      Is this a transfer of probation supervision from another district to this District? No

     6.      What level of offense is this indictment or information? Felony

     7.      Does   this indictment or information involve eight or more defendants? No

     8.      Does   this indictment or information include a conspiracy count? No

     9. Identify the type of offense that describes the count, other than any conspiracy
     count, with the most severe penalty: Other Federal Statute (III)

     10.     List the statute of each of the offenses charged in the indictment or information.
             18 U.S.C. S 23398


                                                        /sl Barry Jonas
                                                        BARRY JONAS
                                                        SHOBA PILLAY
                                                        Assistant United States Attorney
